Citation Nr: 1426114	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  07-03 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left wrist disability.

(The issue of entitlement to payment or reimbursement for additional equipment purchased for Vocational Rehabilitation and Education training is being addressed in a separate remand decision.)


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  During the course of the appeal, the case was transferred to the RO in Los Angeles, California.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Due to the large volume of evidence associated with this case, the Board requests that the Appeals Management Center (AMC) does not upload the files into the VBMS paperless claims processing system at this time.  If the case is returned to the Board for further adjudication, please return the current paper claims file in its entirety.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a left wrist disability that was caused or aggravated by his service-connected knee disabilities due to many years of using crutches or a cane.  The Veteran submitted a September 2003 private evaluation which indicates that the Veteran had, at that time, a diagnosis of chronic, symptomatic, posttraumatic derangement of the bilateral hands and wrists.  The examiner provided an opinion regarding the relationship of the Veteran's right wrist to his service-connected knee disability, but did not discuss the Veteran's left wrist.  The Veteran's VA treatment records and examinations since that time have shown findings of osteoarthritis in the left wrist, with pain on motion and limitation of motion.  However, none of the VA examiners or the Veteran's treating medical professionals have provided an opinion regarding the relationship of his left wrist to service or to his service-connected disabilities.  

This issue must therefore be remanded in order to obtain a VA examination and opinion.  The record indicates that the Veteran has been previously scheduled for a VA examination of the left wrist and refused to attend.  The Veteran is reminded that VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  See 38 C.F.R. § 3.159(c)(4), 3.655 (2013). 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain treatment records from the VA Greater Los Angeles Healthcare System and its affiliated facilities since August 2012.

2.  Schedule the Veteran for a VA examination with a qualified physician to determine the nature and etiology of any left wrist disability.  The paper and electronic claims folder must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file has been reviewed.  All necessary tests, including X-ray or other imaging, should be performed as necessary.  Following physical examination of the Veteran, the examiner should address the following:

(i)  What are the Veteran's current diagnoses pertaining to the left wrist?  Please address the September 2003 findings of the private examiner which found a diagnosis of chronic, symptomatic, posttraumatic derangement of the left wrist.

(ii)  Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current left wrist disorder had its onset during or is otherwise related to his active duty service?

(iii)  Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current left wrist disorder is caused or aggravated (permanently worsened beyond the natural progression) by his service-connected knee disabilities?  Please explain why or why not.  The examiner must address the Veteran's lay assertions that his wrist problems were caused by years of using canes and crutches to ambulate.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements, and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  If the Veteran fails to report to the scheduled examination, the AOJ must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  The AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completion of the above development, the claim should be readjudicated.  If the benefit is not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  An appropriate period of time should be allowed for response before the entire paper claims file is returned to the Board for further adjudication. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



